                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

SHERI A. KWASNIEWSKI,

                    Plaintiff,
                                                  Case No. 17-cv-1445-pp
      v.

ANDREW SAUL, 1

                  Defendant.
______________________________________________________________________________

  ORDER DENYING DEFENDANT’S MOTION FOR REMAND (DKT. NO. 24),
 GRANTING THE PLAINTIFF’S REQUEST FOR REMAND (DKT. NOS. 1, 25),
REVERSING ADMINISTRATIVE LAW JUDGE’S AUGUST 30, 2016 DECISION
   DENYING BENEFITS AND REMANDING FOR FURTHER PROCEEDINGS
  UNDER SENTENCE FOUR OF 42 U.S.C. §405(g) AND CONSISTENT WITH
                                THIS ORDER
______________________________________________________________________________

      The plaintiff filed her appeal on October 23, 2017. Dkt. No. 1. Noting that

on August 30, 2016, ALJ Bedwell had determined that the plaintiff was

disabled from August 1, 2012 to the present, the plaintiff asserted that she

appealed only the ALJ’s determination that she was not disabled between July

23, 2009 and August 1, 2012. Id. at 2. In her brief, the plaintiff argued that the

ALJ had erred in three ways in concluding that she was not disabled between

July 23, 2009 and August 1, 2012:

      •    The ALJ did not follow Magistrate Judge Duffin’s instruction in the
           previous remand order to adopt a residual functional capacity



1
 When the plaintiff filed her appeal, Nancy Berryhill was acting Commissioner
of the Social Security Administration. Because Andrew Saul was sworn in as
Commissioner on June 17, 2019, the court has substituted his name as
defendant.
                                         1

           Case 2:17-cv-01445-PP Filed 07/14/20 Page 1 of 4 Document 33
          assessment that included restrictions for the plaintiff’s mental
          limitations in persistence, pace and concentration;

      •   The ALJ did not adopt an RFC that included restrictions on the
          plaintiff’s limitations in her ability to interact with coworkers or
          supervisors (as opposed to the public); and

      •   The ALJ’s decision at Step 5 was not supported by substantial
          evidence because his acceptance of the vocational expert’s testimony
          and methodology was not supported by substantial evidence.

Dkt. No. 16.

      Rather than filing a brief in response to these arguments (as required by

the court’s briefing letter of November 13, 2017, dkt. no. 7), the Commissioner

filed a motion to remand, dkt. no. 24, along with a proposed order instructing

the Appeals Council to remand to an ALJ with instructions to “reevaluate the

claimant’s mental limitations, reconsider the medical opinion evidence,

reassess the claimant’s residual functional capacity and, as warranted, obtain

evidence from a vocational expert,” dkt. no. 24-1.

      At a hearing on July 1, 2020, the Commissioner agreed that the court

should remand on the first two issues the plaintiff had raised in her brief but

did not agree that the court should remand on the third issue. The plaintiff

responded that, among other things, in failing to file a response brief, the

Commissioner had waived any argument on the third issue.

      The court agrees that it was improper for the Commissioner to file his

own remand motion after filing the administrative record and after the plaintiff

had filed her brief in support. See DeHart v. Colvin, Case No. 15-cv-322, Dkt.

No. 28 (E.D. Wis. Jan. 27, 2016); Lenz v. Berryhill, No. 17-C-221, 2018 WL


                                          2

          Case 2:17-cv-01445-PP Filed 07/14/20 Page 2 of 4 Document 33
1226111, at *8, n.2 (E.D. Wis. Mar. 9, 2018). The court also agrees that by

filing a motion for remand rather than filing a response brief, the

Commissioner waived argument on the question of whether ALJ Bedwell’s

adoption of the vocational expert’s methodology and testimony as to jobs

available in substantial number in the national economy was based on

substantial evidence.

      The court DENIES the Commissioner’s motion for remand. Dkt. No. 24.

      The court GRANTS the plaintiff’s requests for remand. Dkt. Nos. 16, 25.

      The court ORDERS that ALJ Bedwell’s August 30, 2016 decision is

REVERSED IN PART, only to the extent that it concluded that the plaintiff was

not disabled between July 23, 2009 and August 1, 2012.

      The court FINDS that ALJ Bedwell failed to comply with Judge Duffin’s

order to adopt a residual functional capacity assessment that reflected the

plaintiff’s limitations on concentration, persistence and pace.

      The court FINDS that ALJ Bedwell failed to adopt a residual functional

capacity assessment that reflected the plaintiff’s limitations on interactions

with coworkers and supervisors.

      The court FINDS that ALJ Bedwell’s finding that the positions described

in the Dictionary of Occupational Titles as “document preparer, microfilming”

and “addresser” existed in significant numbers in the national economy was

not supported by substantial evidence.

      The court ORDERS that this case is REMANDED for further proceedings

under Sentence Four of 42 U.S.C. §405(g) and consistent with this order.


                                         3

        Case 2:17-cv-01445-PP Filed 07/14/20 Page 3 of 4 Document 33
Dated in Milwaukee, Wisconsin this 14th day of July, 2020.

                             BY THE COURT:



                             ______________________________________
                             HON. PAMELA PEPPER
                             Chief United States District Judge




                                4

  Case 2:17-cv-01445-PP Filed 07/14/20 Page 4 of 4 Document 33
